ORDER
In our previous opinion, Sheehan v. City & County of San Francisco, 743 F.3d 1211 (9th Cir.2014), we affirmed in part and vacated in part the judgment of the district court. In City & County of San Francisco v. Sheehan, — U.S.-, 135 S.Ct. 1765, 191 L.Ed.2d 856 (2015), the Supreme Court reversed our judgment in part and remanded to this court for further proceedings. Under these decisions, the district court properly granted summary judgment to the defendants on Shee-han’s Fourth Amendment claims but, as explained in Parts III and IV of our previous opinion, erred by granting- summary judgment to the defendants on Sheehan’s Americans with Disabilities Act and state law claims. We therefore affirm in part and vacate in part the judgment of the district court and remand to the district court for further proceedings. Each party shall bear its own costs on appeal.
AFFIRMED IN PART, VACATED IN PART AND REMANDED.